Case 8:19-cv-02297-TJS Document 8 Filed 09/16/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL *
AUTOMATIC SPRINKLER INDUSTRY
WELFARE FUND, et al. *

Plaintiffs, * Case No. TJS-19-2297
Vv. *
PUGET SOUND FIRE PROTECTION. *
INC.,

Defendant.

* * * * * *
ORDER

On September 13, 2019, Plaintiff filed a notice of voluntary dismissal pursuant to Federal
Rule of Civil Procedure 41(a)(1)(A)(i). Because no opposing party has served either an answer
or a motion for summary judgment, Plaintiff is permitted to dismiss this action without a Court
order.

Accordingly, it is, this 16th day of September, 2019, hereby ordered that the Clerk of

Court shall CLOSE this case.

 

Timothy J. Sullivan
United States Magistrate Judge
